Detailed Action
Election/Restriction 
This application discloses the following embodiments:
Embodiment 1: FIGS. 1.1, 1.3, 1.5, 1.7, and 1.9
Embodiment 2: FIGS. 1.2, 1.4, 1.6, 1.8, and 1.10
Embodiment 3: FIGS. 2.1, 2.3, 2.5, 2.7, and 2.9
Embodiment 4: FIGS. 2.2, 2.4, 2.6, 2.8, and 2.10

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). Patently distinct designs are created by the different appearances of the embodiments. 

The above embodiments divide into the following patentably distinct groups of designs:
Group 1: Embodiments 1 and 2
Group 2: Embodiments 3 and 4

The embodiments disclosed within each group have overall appearances that are basically the same. Furthermore, the differences between them are considered minor and patentably indistinct, or are shown to be obvious in view analogous prior art cited. Therefore, they are considered by the examiner to be obvious variations of one another within the group.  These embodiments thus comprise a single inventive concept and are grouped together.  However, the -----------appearance patentably distinguishes each group from the others.

Group 1 Embodiment 1 illustrates a design for a Frying Pan having a round shape, handle, and lid.
Group 1 Embodiment 2 illustrates a design for a Frying Pan similar to embodiment 1 but without a lid.
Group 2 Embodiment 3 illustrates a design for a Roasting Pan having a rectangular shape with handles. 
Group 2 Embodiment 4 illustrates a design for a Roasting Pan similar to embodiment 3 but with a lid.

Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs.

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  

Applicant is requested to cancel any drawing figures and corresponding descriptions directed to nonelected embodiments.

If applicant traverses this requirement on the grounds that the groups are not patentably distinct, applicant must present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept.

The inventor should note that the title of the application is Frying Pan but the inventor has included embodiments 2 and 3 titled Roasting Pan. A design patent application may only include a single claim MPEP § 1503.01(III).
	
Conclusion
In view of the above requirement, further action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is (571) 270-3293.  The examiner can normally be reached on Monday - Friday 1:00PM - 8:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Examiner, Art Unit 2922